         Case 2:20-cv-00808-JAM-KJN Document 3 Filed 04/23/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANTHONY FERRANTINO,                                 No. 2:20–cv–808–JAM–KJN PS

12                       Plaintiff,                      ORDER GRANTING IFP REQUEST AND
                                                         DIRECTING SERVICE
13            v.
                                                         (ECF No. 2)
14   SAN JUAN U.S.D.,
15                       Defendant.
16

17            Plaintiff, who proceeds in this action without counsel, has requested leave to proceed in

18   forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 2.)1 Plaintiff’s application in support of

19   his request to proceed in forma pauperis makes the showing required by 28 U.S.C. § 1915.

20   Accordingly, the court grants plaintiff’s request to proceed in forma pauperis.

21            The determination that a plaintiff may proceed in forma pauperis does not complete the

22   required inquiry. Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the case at any

23   time if it determines that the allegation of poverty is untrue, or if the action is frivolous or

24   malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

25   an immune defendant.

26   ///

27
     1
      This case proceeds before the undersigned pursuant to E.D. Cal. L.R. 302(c)(21) and 28 U.S.C.
28   § 636(b)(1).
                                                    1
     Case 2:20-cv-00808-JAM-KJN Document 3 Filed 04/23/20 Page 2 of 3

 1          In this case, plaintiff, asserts that he was discriminated against based on his age, in

 2   violation of the Age Discrimination in Employment Act, Title VII of the Civil Rights Act of

 3   1964, as amended. (See generally ECF No. 1.) Based on the limited record before the court, the

 4   court cannot conclude that plaintiff’s action is frivolous, that the complaint fails to state a claim

 5   upon which relief can be granted, or that plaintiff seeks monetary relief from an immune

 6   defendant. The court reserves decision as to plaintiff’s claims until the record is sufficiently

 7   developed, and this order does not preclude defendant from challenging plaintiff’s complaint

 8   through a timely motion pursuant to Federal Rule of Civil Procedure 12 or other appropriate

 9   method of challenging plaintiff’s pleading. Accordingly, the court orders service of the complaint

10   on defendant.

11          For the foregoing reasons, IT IS HEREBY ORDERED that:

12          1.       Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is GRANTED;

13          2.       Service of the complaint is appropriate for Defendant San Juan U.S.D.;

14          3.       The Clerk of Court is directed to issue forthwith all process pursuant to Federal

15                   Rule of Civil Procedure 4;

16          4.       The Clerk of Court shall send plaintiff one USM-285 form, one summons, this

17                   court’s scheduling order, and the forms providing notice of the magistrate judge’s

18                   availability to exercise jurisdiction for all purposes;

19          5.       Plaintiff is advised that to effectuate service, the U.S. Marshal will require:

20                   a. One completed summons;
21                   b. One completed USM-285 form for each defendant to be served;

22                   c. A copy of the complaint for each defendant to be served, with an extra copy

23                       for the U.S. Marshal; and

24                   d. A copy of this court’s scheduling order and related documents for each

25                       defendant to be served.

26          6.       Plaintiff shall supply the U.S. Marshal, within 30 days from the date this order is
27                   filed, with all information needed by the U.S. Marshal to effectuate service of

28                   process, and shall, within 10 days thereafter, file a statement with the court that
                                                        2
      Case 2:20-cv-00808-JAM-KJN Document 3 Filed 04/23/20 Page 3 of 3

 1                   such documents have been submitted to the U.S. Marshal;

 2              7.   The U.S. Marshal shall serve process, with copies of this court’s scheduling order

 3                   and related documents, within 90 days of receipt of the required information from

 4                   plaintiff, without prepayment of costs;

 5              8.   If defendant waives service, the defendant is required to return the signed waiver

 6                   to the U.S. Marshal. The filing of an answer or a responsive motion does not

 7                   relieve defendant of this requirement, and the failure to return the signed waiver

 8                   may subject defendant to an order to pay the costs of service by the U.S. Marshal;

 9                   and

10              9.   Failure to comply with this order may result in any appropriate sanctions,

11                   including monetary sanctions and/or dismissal of the action pursuant to Federal

12                   Rule of Civil Procedure 41(b).

13   Dated: April 23, 2020

14

15

16
     ferr.808
17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
